IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00060-CV

ROBERT BONNER,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 413th District Court
                              Johnson County, Texas
                            Trial Court No. C200700320


                          MEMORANDUM OPINION


       On February 21, 2012, this Court sent appellant, Robert Bonner, a letter

informing him that his notice of appeal in this matter contained several deficiencies,

including a failure to comply with Texas Rule of Appellate Procedure 25.1. See TEX. R.

APP. P. 25.1. In response to our letter, on March 2, 2012, Bonner filed a five-page

document addressing the deficiencies. However, in reviewing his March 2, 2012 filing,

we notice that Bonner did not include proof that he served his filing on all parties to the

trial court’s final judgment, as required by Texas Rule of Appellate Procedure 25.1(e).
See id. at R. 25.1(e) (“The notice of appeal must be served on all parties to the trial

court’s final judgment or, in an interlocutory appeal, on all parties to the trial court

proceeding.”); see also id. at R. 9.5(a) (“At or before the time of a document’s filing, the

filing party must serve a copy on all parties to the proceeding.”), (d) (“A document

presented for filing must contain a proof of service in the form of either an

acknowledgement of service by the person served or a certificate of service.”). As we

noted in our February 21, 2012 letter, Bonner’s failure to file a compliant notice of

appeal within 21 days of our letter “will result in the dismissal of his appeal without

further notification for failure to comply with this order or notice from the Clerk.” See

id. at R. 42.3(c). Because Bonner’s notice of appeal still is not compliant with Texas Rule

of Appellate Procedure 25.1, we dismiss his appeal in this matter. See id.



                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 21, 2012
[CV06]




Bonner v. State                                                                       Page 2